NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 16, 2012*
                                   Decided May 23, 2012

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 11-1108

STADFORD R. JOHNSON,                             Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of Illinois.

       v.                                        No. 10-cv-00334

ALLEN ARBEITER, et al.,                          Michael J. Reagan,
     Defendants-Appellees.                       Judge.



                                         ORDER

      Stadford Johnson has been civilly committed by the State of Illinois as a sexually
dangerous person. See 725 ILCS 205/0.01–12. He is confined at the Big Muddy River
Correctional Center. In this suit under 42 U.S.C. § 1983, Johnson claims that he was denied



       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. A PP. P. 34(a)(2)(C).
No. 11-1108                                                                             Page 2

due process when he was sent to segregation without lunch (and ordered to remain there
for a month) after he argued with one of the two defendants. Johnson’s complaint and
attached grievances, one of which includes an illustrated account of events, are difficult to
decipher. But Johnson appears to allege that one day a guard accused him of stepping out
of line on the way to the cafeteria and then ordered him back to his housing unit without
lunch. Johnson told the guard that he is diabetic and needed to eat, but the guard—the first
defendant—became angry and sent him to segregation. Johnson then suffered an
emergency “hypoglycemia episode,” which prompted segregation staff to give him a tray
of food. The second defendant presided over a disciplinary hearing and punished Johnson
with a month in segregation, presumably because of the incident with the guard. The
district court screened the complaint, see 28 U.S.C. § 1915A; Kalinowski v. Bond, 358 F.3d 978
(7th Cir. 2004), and dismissed it with prejudice for failure to state a claim. The court
reasoned that Johnson’s confinement in segregation implicated no liberty interest and that
the denial of one meal (which actually appears to us to be a delay of one meal) was not
constitutionally significant.

        On appeal Johnson mischaracterizes the basis for the district court’s decision. He
asserts that the court dismissed his complaint for failure to pay the docketing fee and
argues that this outcome is unfair because prison administrators failed to transfer the funds
from his trust fund account to the court. But the record refutes this contention. Johnson’s
complaint was dismissed the same day that the district court evaluated his application to
proceed in forma pauperis. The omission Johnson mentions relates to this court, not the
district court: Prison administrators neglected to transfer Johnson’s appellate docketing fee
to the clerk of the district court, causing us to dismiss the appeal. Yet once the money was
received, we recalled our mandate and reinstated Johnson’s appeal.

        In fact the district court dismissed Johnson’s complaint on the merits under § 1915A.
Johnson’s notice of appeal references this order, but he has not pointed to error by the
district court. Even a pro se litigant must identify a basis for disagreeing with the
challenged decision, and since Johnson has not, the judgment must stand. See Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001) (noting that court will not craft arguments for
pro se litigants).

         In this litigation Johnson has incurred two “strikes” under 28 U.S.C. § 1915(g), one
for filing a complaint which fails to state a claim and a second for appealing the dismissal
of that complaint. See Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997). Given this
outcome and Johnson’s strikes incurred in prior litigation, he now has accumulated more
than three and in the future may not proceed in forma pauperis unless he is under imminent
danger of serious physical injury. See 28 U.S.C. § 1915(g).
                                                                                   AFFIRMED.